UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


MARY T. BROWN,                          
                 Plaintiff-Appellant,
                 v.
                                                 No. 00-1371
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
                Defendant-Appellee.
                                        
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
               William L. Osteen, District Judge.
                         (CA-98-907-1)

                  Submitted: September 29, 2000

                      Decided: October 19, 2001

     Before NIEMEYER and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Robert A. Williams, Jerry L. Williams, WILLIAMS, LUCK & WIL-
LIAMS, Danville, Virginia, for Appellant. David W. Ogden, Acting
Assistant Attorney General, Walter C. Holton, Jr., United States
Attorney, Mary Ann Sloan, Regional Chief Counsel, Dennis R. Wil-
liams, Deputy Regional Chief Counsel, John C. Stoner, Assistant
Regional Counsel, Brian C. Huberty, Assistant Regional Counsel,
2                          BROWN v. APFEL
Office of the General Counsel, SOCIAL SECURITY ADMINISTRA-
TION, Atlanta, Georgia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Mary T. Brown seeks to appeal the district court’s order affirming
the Commissioner’s denial of disability insurance benefits and supple-
mental security income. See Brown v. Apfel, No. CA-98-907-1
(M.D.N.C. Jan. 31, 2000). Recently, 20 C.F.R. §§ 404.1520(c),
416.920(c), subpart P, appendix 1, section 12.05(C) was revised. 65
Fed. Reg. 50,746, 50,772, 50,776, 50,780 (Aug. 21, 2000). This revi-
sion pertains to the central issue in Brown’s case—whether she had
another physical or mental impairment under § 12.05(C). The Admin-
istrative Law Judge’s decision to deny benefits rested on the finding
that Brown could still perform her past work as a housekeeper. This
finding is no longer dispositive in light of the revised regulation.
Because the revised regulation was not available to the ALJ when she
denied Brown’s claim, we remand this case to the district court with
instructions to remand it to the ALJ for reconsideration in light of the
revised regulation. In doing so, we express no opinion as to the merits
of Brown’s claim. We grant the motion to substitute Jerry L. Wil-
liams, Jr., as counsel for Brown. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

              VACATED AND REMANDED WITH INSTRUCTIONS